Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 1 of 13 PageID# 155



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 FRACTAL ANALYTICS, INC.,

       Plaintiff,

 v.                                                   Civ. A. No. 1:19-cv-01051-TSE-JFA

 FRACTALANALYTICSINC.COM and
 FRACTAL-ANALYTICS.COM, Internet
 domain names,

       Defendants.


               MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION
                        FOR DEFAULT JUDGMENT

       Pursuant to Fed. R. Civ. P. 55(b)(2), Plaintiff Fractal Analytics, Inc. (“Fractal

Analytics”), by counsel, submits this Memorandum in Support of Plaintiff’s Motion for Default

Judgment: (i) entering Judgment against Defendants FractalAnalyticsInc.com and Fractal-

Analytics.com (collectively, “the Defendant Domain Names”) on Count I of Plaintiff’s

Complaint; (ii) directing VeriSign, Inc. to transfer the Defendant domain names to Plaintiff’s

domain name registrar of choice, BigRock Solutions Ltd., and directing BigRock Solutions Ltd.

to take all necessary steps to have Fractal Analytics listed as the registrant for the

FractalAnalyticsInc.com and Fractal-Analytics.com domain names; and (iii) providing such

further relief as the Court determines just and proper, and in support thereof states as follows:

I.     INTRODUCTION

       Fractal Analytics has filed a Motion under Fed. R. Civ. P. 55(b)(2) for default judgment

to halt the blatant cybersquatting related to its protected trademarks. The registration of the

FractalAnalyticsInc.com and Fractal-Analytics.com domain names violates the Federal Anti-
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 2 of 13 PageID# 156



Cybersquatting Consumer Protection Act (“ACPA”), 15 U.S.C. § 1125(d)(1). Fractal Analytics

possesses protectable rights in the FRACTAL, FRACTAL ANALYTICS, and FRACTAL

formative marks (collectively, the “FRACTAL Marks”), and uses those marks in association

with software development, data analytics, and related services. Both of the Defendant Domain

Names are “typosquatting,” i.e., they are employing common typos of Fractal Analytics’

protected trademarks in order to obtain internet visitors intending to visit Fractal Analytics’

website. The Defendant Domain Names were registered by a registrant or multiple registrants

who lack any rights or other interest in the domain names. Moreover, the Defendant Domain

Names were registered in bad faith without permission from Fractal Analytics.

       By their default, the Defendant Domain Names have conceded the truth of the allegations

of Fractal Analytics’ Complaint. There is no genuine issue of fact remaining in this suit, and

default judgment should be entered against the Defendant Domain Names providing for transfer

of the domains to the trademark holder Fractal Analytics.

II.    FACTUAL BACKGROUND

       A.      Plaintiff Fractal Analytics and Its Trademark Rights

       Fractal Analytics was founded in 2000 to provide strategic analytic services to companies

around the world, offering data transformation and delivery services, predictive analytics

solutions, valuation management, and various other business-oriented software solutions. ECF

No. 4 (Complaint, “Compl.”) ¶ 13.         Since its founding, Fractal Analytics has used the

FRACTAL Marks around the world, including the United States, in association with software

development, data analytics, and related services. Id. ¶ 14. Fractal Analytics advertises its

services through, inter alia, its website at FractalAnalytics.com and Fractal.ai. Id. ¶ 15. Fractal

Analytics has registered the FRACTAL and FRACTAL ANALYTICS word marks, and

FRACTAL and FRACTAL INTELLIGENCE FOR IMAGINATION design marks on the

                                                2
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 3 of 13 PageID# 157



Principal Trademark Register. Id. ¶¶ 16-20 and Exs. C-G. These registrations are prima facie

evidence of the validity of the marks, of Fractal Analytics’ ownership of the marks, and of

Fractal Analytics’ exclusive right to use the marks in U.S. commerce.

       B.      Registration of the Defendant Domain Names

       The domain FractalAnalyticsInc.com is registered to an individual identified only as

“WhoisGuard Protected,” with registrar NameCheap, Inc.          Id. ¶ 4 and Ex. A.    The only

distinction   between     the    registered    FRACTAL       ANALYTICS       mark     and      the

FractalAnalyticsInc.com domain name is the “Inc.” appended to the end. Id. ¶ 23. The domain

was first registered on June 17, 2019. Id. ¶ 24.

       The domain Fractal-Analytics.com is registered to a registrant whose identity has been

“REDACTED FOR PRIVACY,” at registrar Domain.com LLC. Id. ¶ 5 and Ex. B. The domain

name differs from the FRACTAL ANALYTICS mark only with respect to a hyphen between the

terms “Fractal” and “Analytics”. Id. ¶ 25. The domain was first registered on June 20, 2019.

       The use of the FRACTAL Marks within the Defendant Domain Names is without

authorization from Fractal Analytics. Id. ¶ 27. The registrant(s) of the Defendant Domain

Names do not have any trademark or intellectual property rights in those domains. Id. ¶ 28. The

Defendant Domain Names were registered with the intent to divert consumers away from Fractal

Analytics’ legitimate online locations, for commercial gain. Id. ¶¶ 33.

       C.      The Instant Proceeding

       Fractal Analytics filed this action against the Defendant Domain Names on August 9,

2019. See ECF No. 1. The Complaint seeks the transfer of the Defendant Domain Names to

Fractal Analytics for violation of the ACPA. Id.

       On August 16, 2019, Fractal Analytics sent letters to the current registrant(s) of the

Defendant Domain Names via the email and physical addresses available in the Whois database.

                                                   3
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 4 of 13 PageID# 158



See ECF No. 4-1 ¶ 7 and Attachs. 1-2. The letters informed the registrant(s) that Fractal

Analytics had filed the present suit and provided a copy of the Complaint, and provided notice of

Fractal Analytics’ intent to proceed in rem. Id.

       On August 21, 2019, Fractal Analytics filed a Motion for Service by Publication, and

served the motion via email. See ECF No. 3. On August 22, 2019, the Court granted Fractal

Analytics’ Motion and ordered Fractal Analytics to publish the Order providing notice to the

Defendant Domain Names in The Washington Post or The Washington Time once within

fourteen (14) days after the entry of the Order, and to serve the Order on the Defendant Domain

Names via email.     See ECF No. 6. The Order further directed Fractal Analytics to file a

declaration within twenty-one (21) days after the entry of the Order describing the steps that

Fractal Analytics had taken to comply with the Order. Id.

       Fractal Analytics served the Order on Defendants via email on August 22, 2019, and

caused the Order of Service by Publication to be published in The Washington Times on August

23, 2019. See ECF No. 7 ¶¶ 4-5 and Exs. A-B. Fractal Analytics filed its declaration describing

compliance with the Order on August 28, 2019, and served the declaration on the Defendant

Domain Names via email. Id. The Defendant Domain Names have not filed any response to the

Complaint. On September 16, 2019, Fractal Analytics filed and served via email a request for

entry of default judgment. ECF No. 8. On September 17, 2019, the Clerk entered default against

the Defendant Domain Names. See ECF No. 9.

III.   ARGUMENT

       A.      This Court Has Jurisdiction to Enter Default Judgment Against the
               Defendant Domain Names.

       The Court has jurisdiction to grant Fractal Analytics’ motion and enter default judgment

against the Defendant Domain Names because the Court has subject matter jurisdiction over this


                                                   4
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 5 of 13 PageID# 159



action as well as in rem jurisdiction over the FractalAnalyticsInc.com and Fractal-Analytics.com

domain names. The Court has subject matter jurisdiction over this action under 15 U.S.C. §

1121(a) (all federal trademark actions), 28 U.S.C. §§ 1331 (federal question jurisdiction), and

1338(a) (any act of Congress relating to patents, copyrights, and trademarks). See Compl. ¶ 7.

       This Court has in rem jurisdiction over the Defendant Domain Names pursuant to 15

U.S.C. § 1125(d)(2)(A) because the listed registrant(s) of the Defendant Domain Names are

being concealed by the registrars and/or privacy services, and therefore, despite its diligence,

Plaintiff can neither find, nor obtain in personam jurisdiction over, a person who would have

been a defendant under 15 U.S.C. § 1125(d)(1)(A). See id. ¶¶ 8, 40-41.

       In rem jurisdiction and venue are proper in this District pursuant to 15 U.S.C. §

1125(d)(2)(C) because the top-level domain registry operator for .COM domain names,

VeriSign, Inc., is situated in this judicial district, and the Defendant Domain Names are .COM

domains. See id. ¶ 10.

       B.      Service Upon the Defendant Domain Names Was Proper, and the Clerk
               Appropriately Entered Default as to the Defendant Domain Names.

       The Clerk of this Court enters a default “[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise.” Fed. R. Civ. P. 55(a). The Clerk’s entry of default against the Defendant

Domain Names was required here because, as the docket reflects, the time for filing a responsive

pleading had passed.

       Sections 2(A)(ii)(II)(bb) and 2(B) of the Anti-Cybersquatting Consumer Protection Act

contemplate service of process in in rem proceedings by “publishing notice of action as the court

may direct promptly after filing the action.” On August 21, 2019, Fractal Analytics filed a

Motion for Service by Publication. See ECF No. 3. On August 22, 2019, the Court granted


                                                5
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 6 of 13 PageID# 160



Fractal Analytics’ motion and ordered Fractal Analytics to publish the Order providing notice to

the Defendants in The Washington Post or The Washington Times once within fourteen (14) days

after the entry of the Order and requiring the Defendants to respond within twenty-one (21) days

of publication. See ECF No. 6. Fractal Analytics caused the Order of Service by Publication to

be published in The Washington Times on August 23, 2019. See ECF No. 7 ¶ 5. Fractal

Analytics filed its declaration describing compliance with the Order on August 28, 2019. See id.

       These facts, supported by the uncontroverted declarations filed in this action, demonstrate

that the Defendant Domain Names (and anyone acting on their behalf) had both constructive and

actual notice of this suit yet failed to enter an appearance or otherwise defend this action.

Therefore, the Clerk appropriately entered default as to the Defendant Domain Names pursuant

to Rule 55(a) of the Federal Rules of Civil Procedure.

       C.      Fractal Analytics Is Entitled to a Default Judgment Against the Defendant
               Domain Names.

       By failing to appear or otherwise defend against the Complaint, the Defendant Domain

Names are deemed to have admitted every allegation therein, and the Court must only determine

whether the Complaint properly states a claim for relief. See GlobalSantaFe Corp. v.

Globalsantafe.com, 250 F. Supp. 2d 610, 612 n.3 (E.D. Va. 2003). This Court should conclude

that the Defendant Domain Names have admitted the well-pled allegations set forth in the

Complaint that establish Fractal Analytics’ entitlement to a transfer of the domain names. See

Agri-Supply Company, Inc. v. Agrisupply.com, 457 F. Supp. 2d 660, 664 (E.D. Va. 2006).

       The ACPA provides that a person is liable to a trademark owner if that person has a bad

faith intent to profit from the trademark owner’s mark and the person registers, traffics in, or uses

a domain name that is identical or confusingly similar to or dilutive of that mark. 15 U.S.C. §

1125(D)(1)(a); see also Central Source LLC v. annualdcreditreport.com, No. 14-CV-304, 2014


                                                 6
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 7 of 13 PageID# 161



WL 3811162 (E.D. Va. Aug. 1, 2014) at * 6 (citing People for the Ethical Treatment of Animals

v. Doughnet, 263 F.3d 359, 367 (4th Cir. 2001)); Agri-Supply Co., 457 F. Supp. 2d at 662-63.

The Complaint pleads both that the domain names are nearly identical and confusingly similar to

Fractal Analytics’ distinctive and/or famous FRACTAL Marks and that the registrations of the

domain names were in bad faith. See Compl. ¶¶ 23, 25, 38, 39.

                      a.      The FRACTAL Marks

       Fractal Analytics has trademark protection in numerous FRACTAL formative marks,

including registrations on the Principal Trademark Register for the word marks FRACTAL,

FRACTAL ANALYTICS, and design marks FRACTAL and FRACTAL INTELLIGENCE FOR

IMAGINATION. Id. ¶¶ 16-20 and Exs. C-G. The marks are both distinctive at present, and

were distinctive at the time that the Defendant Domain Names were registered. 15 U.S.C. §§

1125(d)(1)(B)(i)(IX); Compl. ¶ 38. Indeed, Fractal Analytics’ registrations demonstrate the

validity and distinctiveness of the mark.            See id. ¶ 21; Cent. Source LLC v.

annualcreditredport.com, No. 1:14-CV-302 AJT/JFA, 2014 WL 3891667, at *7 (E.D. Va. Aug.

7, 2014) (“The registration for the AnnualCreditReport mark on the Principal Register is prima

facie evidence that the mark is at least descriptive and has acquired distinctiveness.”). Moreover,

this Court has previously recognized the validity and enforceability of the FRACTAL Marks.

See Fractal Analytics, Inc. v. FractalAnalyticsPro.com, 1:18-cv-853 (CMH/MSN) [Doc. 22]

(E.D. Va. Jan. 23, 2019) (entering judgment in favor of Fractal Analytics on ACPA claim);

Compl. ¶ 22.

                      b.      The Defendant Domain Names Are Confusingly Similar to the
                              FRACTAL Marks.

       The FractalAnalyticsInc.com and Fractal-Analytics.com domain names are confusingly

similar to Fractal Analytics’ FRACTAL Marks pursuant to 15 U.S.C. §§ 1125(d)(1)(A)(ii)(I).


                                                7
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 8 of 13 PageID# 162



Under the ACPA, courts look to the facial similarity of the domains to the marks to determine

confusing similarity. Coca-Cola Co. v. Purdy, 382 F.3d 774, 783 (8th Cir. 2004) (“It is the

challenged domain name and the plaintiff’s mark which are to be compared.”). “In assessing

whether a mark is confusingly similar, the allegedly infringing domain name does not need to be

identical to the registered mark. Rather, the ‘dominant or salient portions’ of the domain name

must be sufficiently similar.” Volvo Trademark Holding AB v. Volvospares.com, 703 F. Supp.

2d 563, 568 (E.D. Va. 2010) (quoting Lone Star Steakhouse & Saloon, Inc. v. Alpha of Virginia,

Inc., 43 F.3d 922, 936 (4th Cir.1995)). For example, in Volvo, the Eastern District of Virginia

found that “Volvo” was the dominant portion of the domain volvospares.com, and therefore the

domain was confusingly similar to the plaintiff’s VOLVO mark. Id. Similarly, in FPS Networks

v.   IOGameSpace.com,     the   Eastern   District   of   Virginia   found   that   the   domains

IOGameSpace.com and IOGamesSpace.com were confusingly similar to the plaintiff’s

IOGAMES SPACE mark. 2018 WL 7575195, at *4. In so finding, the court relied in part on the

fact that the defendants were engaging in typosquatting by “tak[ing] advantage of common errors

made by consumers when attempting to reach” the plaintiff’s website. Id.

       Much like in IOGameSpace.com, the Defendant Domain Names are wholesale adopting

the FRACTAL Marks, distinguished only by insubstantial differences or common typographical

errors. FractalAnalyticsInc.com is Fractal Analytics’ registered FRACTAL ANALYTICS mark

with an “Inc.” added to the end; Fractal-Analytics.com is also the same as the FRACTAL

ANALYTICS mark, but with a hyphen swapped for the space. See Compl. ¶¶ 23-25; see also

W.W. Williams Co. v. Google, Inc., No. 2:13-CV-713, 2013 WL 3812079, at *6 (S.D. Ohio July

22, 2013) (“The addition of ‘inc’ . . . in the John Does’ domain name and email addresses does

not distinguish those names from Plaintiff's domain name sufficiently to avoid confusion.”); In



                                               8
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 9 of 13 PageID# 163



Re Bee Fly Sarl, No. SERIAL 76365771, 2005 WL 1822536, at *2 (July 25, 2005) (finding the

difference of removing a space between two words to be “insignificant”). Further, the mere

addition of a top level domain signifier, such as .com, to a protected trademark does not diminish

the confusing similarity. See Investools, Inc. v. Investtools.com, No. 1:06-cv-210, 2006 WL

2037577, at *3 (E.D. Va. July 17, 2006) (citing Brookfield Commc'ns, Inc. v. W. Coast Entm’t

Corp., 174 F.3d 1036, 1055 (9th Cir. 1999); Nissan Motor Co. v. Nissan Computer Corp., 204

F.R.D. 460, 466-67 (C.D. Cal. 2001) (“[A]ny permutations one may derive from adding a

toplevel domain . . . to the second-level domain ‘nissan’ are indistinguishable as a matter of

law”). Thus, it is clear that the Defendant Domain Names are confusingly similar to Fractal

Analytics’ FRACTAL Marks.

                      c.      The Defendant Domain Names’ Bad Faith

       The ACPA lists several non-determinative factors that a court may consider when

determining bad faith, including a defendant’s intellectual property rights in the domain name;

the extent to which the name consists of the defendant’s legal name; a defendant’s bona fide

noncommercial or fair use of the mark in a site accessible under the domain name; a defendant’s

intent to divert consumers from the mark owner’s website in such a way that could harm the

goodwill of the mark; and a defendant’s provision of misleading or false contact information

when applying for registration of the domain name. 15 U.S.C. §§ 1125(d)(1)(B)(i)(I), (II), (IV),

(V), (VII). “The factors are given to courts as a guide” and need not be exhaustively considered

in every case. Lamparello v. Falwell, 420 F.3d 309, 319-20 (4th Cir. 2005).

       Here, the facts support a finding of bad faith by the Defendant Domain Names.

       First, none of the Defendant Domain Names have any intellectual property rights in the

domain names. See Compl. ¶ 28; 15 U.S.C. §§ 1125(d)(1)(B)(i)(I).



                                                9
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 10 of 13 PageID# 164



        Second, the Defendant Domain Names do not consist of the legal name of any of the

 registrants, or a name that is otherwise commonly used to identify any of the registrants, given

 that the Defendant Domain Names correspond to Fractal Analytics’ name and marks. Compl. ¶

 29; 15 U.S.C. § 1125(d)(1)(B)(i)(II).

        Third, the Defendant Domain Names have not engaged in bona fide noncommercial or

 fair use of the FRACTAL Marks in a website accessible under the domain name. Compl. ¶ 30;

 15 U.S.C. § 1125(d)(1)(B)(i)(IV). At present, no websites are accessible under the Defendant

 Domain Names. Compl. ¶ 31.

        Fourth, the Defendant Domain Names appear to have been registered with the intent to

 divert consumers away from Fractal Analytics’ legitimate online locations, for commercial gain,

 by creating a likelihood of confusion as to source, sponsorship, affiliation, or endorsement of the

 Defendant Domain Names.         Id. ¶ 33; 15 U.S.C. § 1125(d)(1)(B)(i)(IV).         This intent is

 demonstrated by the fact that the Defendant Domain Names differ from the FRACTAL Marks in

 only minor, common typos. The Defendant Domain Names clearly intend to attract customers

 who desire and intend to visit Fractal Analytics’ websites, not the Defendant Domain Names.

        Finally, the registrant(s) of the Defendant Domain Names supplied false or misleading

 contact information when registering the domains, thus further demonstrating a bad faith intent

 to profit from the FRACTAL Marks. FAC ¶ 34; 15 U.S.C. §§ 1125(d)(1)(B)(i)(VII); see Int’l

 Bancorp, L.L.C. v. Societe Des Baines De Mer Et Du Cercle Des Estrangers A Monaco, 192 F.

 Supp. 2d 467, 486-87 (E.D. Va. 2002) (finding that use of aliases “creates an atmosphere of

 deception”    that   supports    finding   of   bad    faith);   Montblanc-Simplo      GmbH      v.

 AChatStyloMontblanc.com, No. 1:13-CV-1013, 2014 WL 107395, at *6 (E.D. Va. Jan. 3, 2014)

 (finding bad faith where true identity and correct service address have not been provided).



                                                 10
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 11 of 13 PageID# 165



 Indeed, the registrants of both FractalAnalyticsInc.com and Fractal-Analytics.com employed

 privacy services with the clear intent of concealing their identities. See Compl. ¶¶ 4, 5, 35.

        For all of these reasons, the pleaded facts support a finding of bad-faith registration of the

 Defendant Domain Names.

        D.      The Defendant Domain Names Should Be Transferred to Fractal Analytics.

        The ACPA provides that the remedy for an in rem proceeding is either the forfeiture or

 cancellation of the domain names or the transfer of the domain name(s) to the owner of the mark.

 15 U.S.C. § 1125(d)(2)(D)(i). The domain name registry for the Defendant Domain Names is

 maintained by VeriSign, which is located within this judicial district and thus subject to the

 Court’s jurisdiction.   Compl. ¶ 10.     Accordingly, the Court may properly enter a default

 judgment and order the .com domain name registry and any relevant domain name registrar to

 transfer ownership of the Defendant Domain Names to Fractal Analytics. See, e.g., Acme Billing,

 2015 WL 2401429, at *5; Central Source, 2014 WL 3811162, at *8; America Online, Inc. v.

 AOL.org, 259 F. Supp. 2d 449, 453-55 (E.D. Va. 2003).

 IV.    CONCLUSION

        For the foregoing reasons, Fractal Analytics respectfully requests that the Court grant this

 Motion for Default Judgment, order that the Defendant Domain Names be transferred to Fractal

 Analytics, and grant such further relief as this Court deems proper, as set forth in the

 accompanying Proposed Order.




                                                  11
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 12 of 13 PageID# 166



 Dated: September 25, 2019    By:     /s/ Attison L. Barnes, III /s/
                                    Attison L. Barnes, III (VA Bar No. 30458)
                                    David E. Weslow (for pro hac admission)
                                    Adrienne J. Kosak (VA Bar No. 78631)
                                    WILEY REIN LLP
                                    1776 K St. NW
                                    Washington, DC 20006
                                    (202) 719-7000 (phone)
                                    (202) 719-7049 (fax)
                                    abarnes@wileyrein.com

                                    Counsel for Plaintiff
                                    Fractal Analytics, Inc.




                                      12
Case 1:19-cv-01051-TSE-JFA Document 12 Filed 09/25/19 Page 13 of 13 PageID# 167



                                 CERTIFICATE OF SERVICE

        I, Attison L. Barnes, III, hereby certify that on September 25, 2019, I electronically filed

 the foregoing by using the CM/ECF system.           I also sent a copy to the registrants of the

 Defendant Domain Names at the email and physical addresses available for the registrants:

        Registrant of FractalAnalyticsInc.com
        c/o WhoisGuard, Inc.
        P.O. Box 0823-03411
        Panama City, Panama
        c39e9dabf88c4fd6b888ad56ef4fbd7d.protect@whoisguard.com

        Registrant of Fractal-Analytics.com
        c/o Domain.com, LLC
        10 Corporate Drive, Suite 300
        Burlington, MA 01803
        compliance@domain-inc.net



                                                  /s/ Attison L. Barnes, III /s/
                                                 Attison L. Barnes, III
                                                 WILEY REIN LLP
                                                 1776 K Street, NW
                                                 Washington, DC 20006
                                                 Tel: (202) 719-7000
                                                 Fax: (202) 719-7049
                                                 abarnes@wileyrein.com

                                                 Counsel for Fractal Analytics, Inc.




                                                13
